DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/20 is being considered by the examiner.

				Claim Status
Claims 1-17 are pending and examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mickelson (US Pub 2014/0138259; previously of record), in view of Leary (US Patent 4,453,151; previously of record).


Regarding Claim 1, Mickelson teaches a chemical sensor (In paragraph [0005], gas sensors are provided), comprising:
(a) an oxidized silicon membrane, comprising a silicon (Si) layer and a silicon oxide (SiO2) layer, wherein the SiO2 layer is located on top of the silicon layer and, comprises: a sensor area (In paragraphs [0030], [0031], [0052], [0080], a thin insulation layer, which may be silicon dioxide, is printed onto a substrate, which may be a silicon wafer membrane, to form a surface for a gas sensing element (sensor area)); 
(b) a heating element in contact with the SiO2 layer and located near at least one edge of the sensor area (In paragraph [0052], thin-film heating element is disposed on a membrane of (insulation material SiO2) and in paragraph [0031], nanoparticles of the gas sensing element are arranged on a surface of the thin-film heating element); 
(c) a pair of electrical leads in contact with the SiO2 layer and at least partly located on the sensor area (In paragraphs [0042] and [0046], gas sensing element includes one or more electrodes (pair of electrical leads) which many be disposed on the insulation layer); and, 
2 layer (In paragraphs [0030], [0031], [0045], gas sensing element includes a layer of metal oxide nanoparticles that may be arranged on the surface of an insulation layer and in contact with a pair of electrodes); 
said metal oxide layer comprising self-assembled metal oxide nanograins and interconnections between the nanograins on the layer's surface ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles.);
and, 
(e) a dopant layer comprising nanoparticles wherein said dopant layer is applied to the surface of the metal oxide layer by sputtering ([0124] 2 .mu.m boron doped silicon dioxide. The wafers were heated to 1050.degree. C. for film stress release and dopant diffusion into the polysilicon layer; the limitation wherein said dopant layer is applied to the surface of the metal oxide layer by sputtering is directed to product by process. Although the dopant layer is taught by Mickelson to be done by a micromachining process the dopant layer would be capable of being applied by sputtering; In paragraph 
 and (f) multiple heterojunctions that are formed between the metal oxide nanograins and the dopant nanoparticles to form an electrically and physically integrated hybrid polycrystalline structure. ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles. For instance, nanoparticles in a layer may be in contact with surrounding adjacent nanoparticles. In other cases, the groupings of nanoparticles may be interconnected by one or more bridges of nanoparticles to form a substantially contiguous layer on the surface of the substrate.); 
Mickelson is silent in regard to a pair of interdigitated electrical leads.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leads, as taught by Mickelson, to be configured as interdigitated electrical leads as in Leary, in order to allow for electrical connection to the heater, as taught by Leary, and to utilize a standard configuration of leads in a gas sensor. 
	
Regarding Claim 2, modified Mickelson teaches wherein the membrane, further comprises: a plurality of Si/SiO2 connectors (Mickelson teaches In paragraphs [0050] and [0052] and in Fig. 4 of Mickelson, thin-film heating element, which may be coated with an insulation material, is configured as a rectangular beam suspended over a void in the substrate, so that the heating element and insulation material contact the substrate at each of the 2 corners (connectors) of a first and a second end).

Regarding Claim 3, modified Mickelson teaches wherein the membrane, further comprises: 4 Si/SiO2 connectors (Mickelson teaches in paragraphs [0050] and [0052] and in Fig. 4, thin-film heating element, which may be coated with an insulation material, is configured as a rectangular bean suspended over a void in the substrate, so that the heating element and insulation material contact the substrate at each of the 4 corners (connectors) of the rectangular beam).

Claim 4, modified Mickelson teaches wherein the metal oxide is SnO2 (Mickelson teaches In paragraphs [0037] and [0040] and in Table 1, metal oxide may be SnO2).

Regarding Claim 5, modified Mickelson teaches the dopant layer is selected from at least one of: Ti, TiO2, Au, Cu, CuO, Cu2O, Mo, MoO2, MoO3, Ni, NiO, Ni2O3, Pt, Pd, Ag, AgO, Ru, RuG2, Rh, Rh2O3, Os, OsO2, OsO4, Ir, and IrO2 (Mickelson teaches In paragraphs [0038], [0040] and in table 1, additional material may be Ag, Pd, Au, Pt, Ru, Rh, CuO, MoO3, or Ni).

Regarding Claim 6, modified Mickelson teaches wherein the dopant layer is TiO2 (Mickelson teaches In paragraphs [0037] and [0038], additional material may be a metal oxide, where a metal oxide may be TiO2).

Regarding Claim 7, modified Mickelson teaches the heating element, comprises: a Pt layer (Mickelson teaches In paragraph [0050], thin-film heating element is composed of platinum).

Regarding Claim 9, modified Mickelson teaches the electrical leads, comprise: a Pt layer (Mickelson teaches In paragraph [0046], electrode is composed of platinum).

Regarding Claim 10, modified Mickelson teaches the electrical leads, further comprise: a Cr layer sandwiched between the SiO2 layer and the Pt layer (Mickelson 2 and the platinum).

Regarding Claim 11, Mickelson teaches a chemical sensor platform, comprising:
(a) an oxidized silicon membrane, comprising a silicon (Si) layer and a silicon oxide (SiO2) layer, wherein the SiO2 layer is located on top of the silicon layer and, comprises: a plurality of separate sensor areas (In paragraphs [0030], [0031], [0052], [0080], a thin insulation layer, which may be silicon dioxide, is printed onto a substrate, which may be a silicon wafer membrane, to form a surface for a gas sensing element (sensor area));
(b) at least one heating element in contact with the SiO2 layer and located near at least one edge of each sensor area (In paragraph [0052], thin-film heating element is disposed on a membrane of (insulation material SiO2) and in paragraph [0031], nanoparticles of the gas sensing element are arranged on a surface of the thin-film heating element);
(c) a plurality of pairs of electrical leads, each in contact with the SiO2 layer, wherein 1 pair of electrical leads is at least partly located on each of the separate sensor areas (a single gas sensing element includes one or more electrodes (pair of electrical leads) which may be disposed on an insulation layer (SiO2 layer) where multiple gas sensing elements are part of an array of distinct gas sensors);
(d) a plurality of metal oxide layers, wherein one of the of metal oxide layers is located on each of the plurality of sensor areas and is in contact with at least a part of the pair of electrical leads located on the same area (In paragraphs [0030], [0031], 
said plurality of metal oxide layers comprising self-assembled metal oxide nanograins and interconnections between the nanograins on each layer's surface ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles.);
and, 
(e) a plurality of dopant layers, comprising nanoparticles wherein each of the said plurality of dopant layer is applied to the surface of the metal oxide layer by sputtering (In paragraph [0038], [0062], and [0063], a single gas sensing element may include an additional material (dopant layer) with the metal oxide nanoparticles that facilitates detection of the analyte of interest, where multiple gas sensing elements are part of an array of distinct gas sensors. Multiple gas sensing elements would include a plurality of 
(f) multiple heterojunctions that are formed between the metal oxide nanograins and the dopant nanoparticles to form an electrically and physically integrated hybrid polycrystalline structure ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles. For 
Mickelson is silent in regard to a pair of interdigitated electrical leads.
Leary teaches in the related art of gas sensors. In Fig. 2, The substrate is a ceramic base 25 with Platinum interdigitated electrodes 26 disposed on one side. See Column 6, lines 65-68. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leads, as taught by Mickelson, to be configured as interdigitated electrical leads, as taught by Leary, in order to allow for electrical connection to the heater, as taught by Leary and to utilize a standard configuration of leads. 

Regarding Claim 12, modified Mickelson teaches the membrane, further comprises: a plurality of Si/SiO2 connectors (Mickelson teaches In paragraphs [0050] and [0052] and in Fig. 4, thin-film heating element, which may be coated with an insulation material, is configured as a rectangular beam suspended over a void in the substrate, so that the heating element and insulation material contact the substrate at each of the 2 corners (connectors) of a first and a second end).

Regarding Claim 13, modified Mickelson teaches the membrane, further comprises: 4 Si/SiO2 connectors (Mickelson teaches In paragraphs [0050] and [0052] 

Regarding Claim 14, modified Mickelson teaches each of the metal oxide layers is SnO2 (Mickelson teaches In paragraphs [0037] and [0040] and in Table 1, metal oxide may be SnO2).

Regarding Claim 15, modified Mickelson teaches each of the dopant layers is independently selected from at least one of: TiO2, Au, Cu, Mo, Ni, Pt, Pd, and Ag (Mickelson teaches In paragraphs [0038] and [0040] and in table 1, additional material may be Ag, Pd, Au, Pt, Ru, Rh, CuO, MoO3, or Ni).

Regarding Claim 16, modified Mickelson teaches each of the secondary metal oxide layer is TiO2 (Mickelson teaches In paragraphs [0037] and [0038], additional material may be a metal oxide, where a metal oxide may be TiO2).

Regarding Claim 17, Mickelson teaches a multilayer chemical sensor, comprising:
(a) an oxidized silicon membrane, comprising a silicon (Si) layer and a silicon oxide (SiO2) layer, wherein the SiO2 layer is located on top of the silicon layer and, comprises: a sensor area (In paragraph [0030], [0031], [0052], [0080], a thin insulation 
(b) a heating element in contact with the SiO2 layer and located near at least one edge of the sensor area (In paragraph [0052], thin film hearing element is disposed on a membrane of insulation material (SiO2 layer) and in paragraph [0031], nanoparticles of the gas sensing element are arranged on a surface of the thin-film heating element); 
(c) a pair of interdigitated electrical leads in contact with the SiO2 layer and at least partly located on the sensor area (In paragraphs [0042] and [0046], gas sensing element includes one or more electrodes (pair of electrical leads) which may be disposed on an insulation layer (SiO2); and, 
 (d) a sensing layer, comprising: alternating layers of a metal oxide and a dopant layer wherein each of the metal oxide layers comprises self-assembled metal oxide nanograins and interconnections between the nanograins on the layer's surface and each of the dopant layers comprises nanoparticles ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles); and

and multiple heterojunctions are formed between the metal oxide nanograins and the dopant nanoparticles to form an electrically and physically integrated hybrid polycrystalline structure ([0030] Embodiments of the gas sensor include a gas sensing element. In certain embodiments, the gas sensing element includes metal oxide nanoparticles. Nanoparticles would be nanograins. There would inherently be interconnections between the nanoparticles on the layer’s surface as the nanoparticles are in contact with one another. See [0031]. The nanoparticles may be arranged in a layer of nanoparticles, such as one or more layers of nanoparticles on the surface of the substrate. For example, the layer of nanoparticles may be a closely packed layer of nanoparticles on the surface of the substrate, such that the layer is substantially continuous (e.g., there are substantially no gaps between adjacent nanoparticles. For instance, nanoparticles in a layer may be in contact with surrounding adjacent 
wherein the sensing layer is located on the sensor area and each metal oxide layer is in contact with at least a part of the pair of interdigitated electrical leads and the SiO2 layer (In paragraphs [0030], [0031], [0045], gas sensing element includes a layer of metal oxide nanoparticles that may be arranged on the surface of an insulation layer and in contact with a pair of electrodes);
Mickelson is silent in regard to a pair of interdigitated electrical leads and a secondary metal layer electromechanically integrated with the primary metal oxide layer to form a dual oxide polycrystalline structure. 
Leary teaches in the related art of gas sensors. In Fig. 2, The substrate is a ceramic base 25 with Platinum interdigitated electrodes 26 disposed on one side. See Column 6, lines 65-68. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the leads, as taught by Mickelson, to be configured as interdigitated electrical leads, as taught by Leary, in order to allow for electrical connection to the heater, as taught by modified Mickelson, and to utilize a standard configuration of leads. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mickelson (US Pub 2014/0138259; previously of record), in view of Leary (US Patent 4,453,151; .
Regarding Claim 8, modified Mickelson teaches a layer sandwiched between the SiO2 layer and the Pt layer (Mickelson teaches In paragraph [0124] and in Fig. 8, an adhesion layer is used between a substrate coated in SiO2 and platinum), 
the heating element, (Mickelson teaches In paragraph [0052], thin film hearing element is disposed on a membrane of insulation material (SiO2 layer) and in paragraph [0031], nanoparticles of the gas sensing element are arranged on a surface of the thin-film heating element);
Modified Mickelson is silent in regard to a Ti layer sandwiched between the SiO2 layer and the Pt layer.
Kubena teaches in the related art of fabricating a sensor (See Abstract). Kubena teaches in paragraph [0051] an adhesive layer is preferably fabricated of titanium. As shown in FIG. 2A, these control and sense electrodes 3 comprise an adhesive layer 3' in direct contact with the insulating layer 2. The adhesive layer 3' is preferably fabricated of titanium.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the Ti adhesion layer, as taught by Kubena, as the adhesion layer between the SiO2 and Pt layer in the heating element in the device, as taught by modified Mickelson, in order to allow for excellent conventional optical lithography for fabricating electrodes, as taught by Kubena, in [0050]. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798